
	
		I
		111th CONGRESS
		2d Session
		H. R. 5525
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Olson (for
			 himself, Mr. Pence,
			 Mr. Barton of Texas,
			 Mr. McCaul,
			 Mr. Smith of Texas,
			 Mr. Brady of Texas,
			 Mr. Gohmert,
			 Mr. Poe of Texas,
			 Mr. Boustany,
			 Mr. Harper,
			 Mr. Neugebauer,
			 Mr. Melancon,
			 Mr. Paul, Mr. Cuellar, Mr.
			 Culberson, Mr. Shadegg,
			 and Mr. Cassidy) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To terminate the moratorium on deepwater drilling issued
		  by the Secretary of the Interior.
	
	
		1.Termination of moratorium on
			 deepwater drillingThe
			 moratorium set forth in the Minerals Management Service Notice to Lessees No.
			 2010–N04, dated May 30, 2010, and any suspension of operations issued in
			 connection with the moratorium, shall have no force or effect.
		
